DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.

Allowable Subject Matter
Claims 1, 4-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Shiokawa, discloses a memory device, comprising: a spin orbit electrode having memory device, comprising: a spin orbit electrode having an electron current direction, the spin orbit electrode comprising a magnetic material, wherein the magnetic material is intrinsically ferromagnetic; and a material layer stack on the spin orbit electrode, the material layer stack comprising: a first magnet, the first 
The prior art of record, Shiokawa, discloses an apparatus comprising: a first electrode, comprising: a magnetic material, wherein the magnetic material is intrinsically ferromagnetic; and a material layer stack on at least a portion of the first electrode, the material layer stack comprising: a first magnet with first magnetization, wherein the first magnetization is orthogonal to the in-plane magnetization; a second magnet with a second magnetization, the second magnet above the first magnet; a first layer between the first magnet and the second magnet; and second electrode coupled with the second magnet. The prior art of record, Kimura, teaches a first electrode, comprising platinum. The prior art of records, individually or in combination, do not disclose nor teach “wherein the magnetic material has an in-plane magnetization along an electron current direction; a first magnet on and indirect contact with the portion of the first electrode” in combination with other limitations as recited in claim 15.
The prior art of record, Shiokawa, discloses a system comprising: a processor comprising at least a transistor above a substrate, the transistor comprising: a drain .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811